As to this appeal, the trial judge in the court below certifies that no bill of exceptions has been presented in this case, and that the time for presenting a bill of exceptions has expired. The appeal therefore is rested upon the record proper.
It appears from the record that appellant was indicted for the offenses of distilling, making, or manufacturing alcoholic, spirituous, vinous, malted, or mixed liquors or beverages, a part of which was alcohol, and, in count 2, for the unlawful possession of a still to be used for that purpose. Upon his conviction by the jury, the court sentenced him to an indeterminate term of imprisonment in the penitentiary of not less than one year and one day to one year and fifteen days. An examination of the record discloses no error; the record being regular in all things. Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed.